OPINION. Harrison, J. The objections to the indictment were not well taken. It was alleged with sufficient directness and certainty that the day on which the ardent spirits were sold, was Sunday. No person of ordinary understanding, but could so have understood. And it need not have alleged that the offense was committed on a day within the period of limitations. Scoggins v. The State, 32 Ark., 205. Though relevant and important for the State, it' was certainly not an error of which the appellant might complain, that the court refused to allow him to introduce evidence of the finding and subsequent quashal of the former indictment. He was in no wise prejudiced thereby. The instruction asked by defendant should have been given. It was necessary to a conviction, for the State to prove that the offense had been committed within twelve months next before the finding of the indictment, unless it had been proved that a former indictment had been found for the offense, and the same had been quashed or set aside; in which case, the time during which it was pending would not have been computed as part of the time of the limitation, and as there was no such evidence the instruction given by the court was erroneous. It appearing from the evidence that the offense was committed more than twelve months before the finding of the indictment, the verdict was against the evidence. Reversed and remanded for a new trial.